



AMENDMENT NO. 1 TO
AMENDED AND RESTATED NOTE
(Long Term Financing Facility)


THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED NOTE (this “Amendment”) is made and
entered into effective April 26, 2019, by and between NORTHWEST FARM CREDIT
SERVICES, FLCA (“Lender”) and POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
(“Borrower”).


RECITALS


WHEREAS, Borrower executed and delivered to Lender an Amended and Restated Note
(Long Term Financing Facility) dated October 11, 2018 in the original principal
amount of $71,800,000.00 (herein, as at any time amended, extended, restated,
renewed, supplemented or modified, the “Note”).


WHEREAS, Borrower and Lender desire to modify the Note to extend the Maturity
Date of Loan Segment 6012758-101 (Tranche 1), price the principal of such Loan
Segment in three separate tranches, and otherwise modify the Note for the
purposes stated herein.


NOW THEREFORE, for good and valuable consideration, Borrower and Lender agree as
follows:


1.    Except as expressly modified or changed herein, all terms and conditions
of the Note and the other Loan Documents will remain in full force and effect
and will not be changed hereunder.


2.    All terms not otherwise defined herein shall have the meaning given such
term in the Note and the other Loan Documents.


3.    Section 1 of the Note is hereby amended by restating the definition of
LIBOR, in its entirety, by substitution of the following:


“LIBOR” means the rate per annum as of 11:00 a.m. (London time) on the day that
is two (2) Business Days prior to the first day of such interest period (the
“Index”), at which deposits in Dollars for the relevant interest period are
offered as determined by the ICE Benchmark Administration (or any successor
thereto or any other readily available service selected by Lender that has been
approved by the ICE Benchmark Administration as an authorized information vendor
for purposes of displaying rates) (the “LIBOR Index Source”) provided, that in
the event the ICE Benchmark Administration ceases to provide such quotations (or
if the circumstances in Section 3.08(i) or (ii) exist), the foregoing rate of
interest shall mean any similar successor rate designated by Lender in its
reasonable discretion including the rate determined in accordance with Section
3.08. If such rate is less than zero, such rate shall be deemed to be zero.


4.    Section 1 of the Note is hereby amended by adding the following new
definitions in the alphabetically appropriate places:


“LIBOR Replacement Rate” has the meaning given to such term in Section 3.08.


“LIBOR Scheduled Unavailability Date” has the meaning given to such term in
Section 3.08.


5.    Section 3.02 of the Note is hereby amended, in its entirety, by
substitution of the following:


3.02    1-, 2-, 3-, 4-, 5-, 6-, 7-, 8-, 9-, 10-, 12-, 15- or 18-Year Fixed Rate
Options. Borrower understands and agrees that the availability of any Fixed Rate
Option will be determined at Lender’s (and participant’s, if applicable) sole
discretion. Subject to the preceding sentence, a Fixed Rate Loan Segment may be
priced with a fixed rate equal to the 1-, 2-, 3-, 4-, 5-, 6-, 7-, 8-, 9-, 10-,
12-, 15- or 18-year Fixed Rate Options, as defined herein, plus the Applicable
Margin. With these Fixed Rate Options, (a) rates may be fixed for Interest
Periods, as defined herein, of 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 15 and 18
years; and (b) rates may only be fixed on a Pricing Date to take effect on such
Pricing Date. For purposes hereof: (i) the “1-, 2-, 3-, 4-, 5-, 6-, 7-, 8-, 9-,
10-, 12-, 15- and 18-year Fixed Rate Options” shall


Amendment No. 1 to Amended and Restated Note (Long Term Financing Facility)
(Pope Resources, A Delaware Limited Partnership/Note No. 6241561)



--------------------------------------------------------------------------------





mean the rate equal to the Rate Pricing Index for such period, rounded to the
nearest .01 percent, as made available by the Lender on the Pricing Date; and
(ii) “Interest Period” shall mean a period commencing on the Pricing Date and
ending on the Fixed Rate Maturity Date. The Fixed Rate Maturity Date for a given
Fixed Rate Option with a maturity of one year or over shall mean the
corresponding anniversary of the first day of the month following the Pricing
Date if the Pricing Date is not the first day of a month or the corresponding
anniversary of the Pricing Date if such Pricing Date is the first day of a
month. The following Loan Segments are evidenced by this Note:
Tranche
Loan Segment No.
Face Amount
Rate
Fixed Rate Maturity
Maturity Date
2
6241561-102
$10,000,000
6.05%
07/01/2025
07/01/2025
3
6241561-103
$11,000,000
3.89%
07/01/2026
07/01/2026
4
6241561-104
$11,000,000
4.13%
07/01/2028
07/01/2028
5
6241561-105
$6,000,000
Base Rate plus Applicable Margin
N/A
10/01/2024
6
6241561-106
$8,000,000
5.34%
11/01/2033
10/01/2034
7
6241561-107
$8,000,000
5.34%
11/01/2033
10/01/2035
8
6241561-108
$8,000,000
5.42%
10/01/2036
10/01/2036
9
6241561-109
$3,000,000
4.35%
05/01/2027
05/01/2031
10
6241561-110
$3,000,000
4.49%
05/01/2029
05/01/2031
11
6241561-111
$3,800,000
4.60%
05/01/2031
05/01/2031



The Loan Segments listed in Tranches 2 through 4 above (which were previously
evidenced by the Prior Notes, as defined in Section 9.05), are priced at the
specific fixed rates set forth above until their respective Fixed Rate Maturity
Dates, and will be due and payable on such dates. The Loan Segments listed in
Tranches 6 through 8 above were initially Base Rate Loan Segments, but are now
priced at the specific fixed rates set forth above until their respective Fixed
Rate Maturity Dates, and will be due and payable on the maturity dates
referenced above. The Loan Segments listed in Tranches 9 through 11 above are
priced at the specific fixed rates set forth above until their respective Fixed
Rate Maturity Dates, and will be due and payable on the maturity dates
referenced above.”


6.    Section 3.04 of the Note is hereby amended, in its entirety, by
substitution of the following:


3.04    Pricing Elections. Upon irrevocable Notice to Lender in accordance with
Paragraph 2.03 above, as to principal (i) in the amount of an advance, (ii)  in
the Base Rate Loan Segment, or (iii)  in a Fixed Rate Loan Segment on a Fixed
Rate Maturity Date, Borrower may elect to designate all or any part of the
advance or of the Adjusted Principal Balance of such Loan Segment on such
Pricing Date to bear interest at any Rate Option described herein; provided
however, that (1) there is no Event of Default, (2) Borrower shall price Loan
principal in Fixed Rate Loan Segments in initial minimum principal amounts of
$5,000,000, unless waived in writing by Lender in its sole discretion, (3) no
Fixed Rate Option may be selected which would have for its Fixed Rate Maturity
Date a date later than the Maturity Date stated for such Fixed Rate Option in
Paragraph 3.02 above, and (4) there are no more than ten (10) Fixed Rate Loan
Segments at any one time. If Borrower does not provide Lender irrevocable Notice
of election of a Rate Option on a Fixed Rate Maturity Date for a Fixed Rate Loan
Segment, the Adjusted Principal Balance of such Loan Segment will be priced at
the Base Rate effective on such Pricing Date.”


7.    Section 3.06 of the Note is hereby amended, in its entirety, by
substitution of the following:


3.06    Index or Index Source. If Lender shall have determined (which
determination shall be conclusive and binding upon Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining any Index or Index Source provided for herein during
the Note term, including, without limitation, LIBOR has been discontinued, is no
longer being published or is no longer recognized as an industry standard
benchmark interest rate, Lender will choose a new Index or Index Source which it
determines, in its reasonable discretion, is comparable to be effective upon
notification thereof to Borrower.”


Amendment No. 1 to Amended and Restated Note (Long Term Financing Facility)
(Pope Resources, A Delaware Limited Partnership/Note No. 6241561)



--------------------------------------------------------------------------------







8.    Section 3 of the Note is hereby amended by adding the following new
Section 3.08:


3.08    LIBOR Replacement Rate. Notwithstanding anything to the contrary
contained in this Note or any other Loan Document, but without limiting Section
3.06 above, if Lender shall have determined (which determination likewise shall
be final and conclusive and binding upon all parties hereto), that (i) the
circumstances described in Section 3.06 have arisen and that such circumstances
are unlikely to be temporary, or (ii) the relevant administrator of LIBOR or a
Governmental Authority having or purporting to have jurisdiction over Lender has
made a public statement identifying a specific date after which LIBOR shall no
longer be made available, or used for determining interest rates for loans (such
specific date, the “LIBOR Scheduled Unavailability Date”), then, reasonably
promptly after such determination by Lender, Lender may amend this Note, in
consultation with Borrower, to replace LIBOR with an alternate rate of interest,
giving due consideration to any evolving or then existing convention for similar
Dollar denominated credit facilities for such alternative rates of interest (any
such proposed rate, a “LIBOR Replacement Rate”), and make such other related
changes to this Note and the other Loan Documents to incorporate the LIBOR
Replacement Rate as may be necessary or appropriate, in the opinion of Lender,
to effect the provisions of this Section 3.08 (provided, that any definition of
the LIBOR Replacement Rate shall specify that in no event shall such LIBOR
Replacement Rate be less than zero for purposes of this Note) and any such
amendment shall become effective at 5:00 p.m. (Pacific time) on the fifth
Business Day after Lender shall have provided written notice of such proposed
amendment to Borrower. The LIBOR Replacement Rate shall be applied in a manner
consistent with market practice; provided that, to the extent such market
practice is not administratively feasible for Lender, such LIBOR Replacement
Rate shall be applied as otherwise reasonably determined by Lender. For the
avoidance of doubt, the parties hereto agree that unless and until a LIBOR
Replacement Rate is determined and an amendment to this Note is entered into to
effect the provisions of this Section 3.08, if the circumstances under clause
(i) and (ii) of this Section 3.08 exist, the provisions of Section 3.06 shall
apply.”


9.    This Amendment shall become effective on the date first written above when
the following conditions are satisfied:


a.
Lender shall have received executed counterparts to this Amendment by all of the
parties hereto.

b.
All legal matters incident to this Amendment shall be reasonably satisfactory to
Lender and its counsel.

c.
Borrower shall have paid all fees and expenses of Lender due and owing on,
invoiced, and presented to Borrower as of effective date of this Amendment.

d.
Borrower shall have paid the fees as required by the separate fee letter dated
April 26, 2019.

d.
No Default or Event of Default shall exist and be continuing as of the date of
this Amendment.

e.
Lender and Borrower shall have executed and delivered a Notice/Confirmation for
the Fixed Rate Options for Tranches 9 through 11.

10.    Borrower hereby releases and forever discharges Lender and Lender’s
agents, principals, successors, assigns, employees, officers, directors and
attorneys, and each of them (collectively the “Releasees”), of and from any and
all claims, demands, damages, suits, rights or causes of action of every kind
and nature that Borrower has or may have against the Releasees (or any of them)
as of the date of this Amendment, whether known or unknown, contingent or
matured, foreseen or unforeseen, asserted or unasserted, including but not
limited to, all claims for compensatory, general, special, consequential,
incidental and punitive damages, attorneys’ fees and equitable relief.


11.    This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument. This Amendment shall not constitute
a novation and shall in no way adversely affect or impair the lien priority of
the Loan Documents. Each of the Loan Documents, agreements and instruments
creating, evidencing and securing the repayment of the above-referenced loan


Amendment No. 1 to Amended and Restated Note (Long Term Financing Facility)
(Pope Resources, A Delaware Limited Partnership/Note No. 6241561)



--------------------------------------------------------------------------------





shall remain in effect and is valid, binding and enforceable according to its
terms, except as modified by this Amendment. Time is of the essence in the
performance of the Note and the other Loan Documents. This Amendment shall be
binding upon and inure to the benefit of the respective successors and assigns
of Borrower and Lender.
   
In Witness Whereof, the parties hereto have duly executed this Amendment to be
effective as of the date first above written.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


LENDER:


NORTHWEST FARM CREDIT SERVICES, FLCA


By:                         
Authorized Agent


BORROWER:


POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
By:    Pope MGP Inc., a Delaware corporation, its Managing General Partner
By:                              
Thomas M. Ringo, President and CEO




Amendment No. 1 to Amended and Restated Note (Long Term Financing Facility)
(Pope Resources, A Delaware Limited Partnership/Note No. 6241561)

